DETAILED ACTION
This action is responsive to remarks and amendment filed on 10/12/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-5, 7, 9-13, 15 and 20 are pending in this Office Action. Claims 1 and 15 are currently amended. Claims 6, 8, 14 and 16-19 are canceled. Claims 1, 10 and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Remarks & Arguments
Regarding the 101 rejections of the claims:
Applicant argues that the claimed data structure bears the same characteristics for subject matter eligibility as those in Enfish, and are directed to a specific implementation of a solution to a problem in software arts.
In response, the claims at issue in Enfish focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific type of data structure, i.e., a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data. Enfish, 822 F.3d at 1335-36.
Applicant also argues that the currently claimed data structure provides advantages over prior art data structure, including the elimination of redundant processing and an ability to discern which files have been analyzed by which handlers or version of a handler.
In response, data and analysis thereof are abstract elements according to Electric Power Group. The present claims appears to perform no more than analyzing a plurality of files, storing the result of the analysis along with file information and handler in a data structure, and responding to queries of the data structure. In other words the results of the analysis is not being used in a practical application.
Applicant also argues that the “receiving…a query…; in response to the query request, analyzing the data structure…; and in response to the query request, presenting….” Steps integrate the judicial exception into a practical application

Hence the rejection of the claims under 35 USC 101 is maintained.
Regarding the 103 rejections of Claim 1:
Applicant is uncertain as to the mappings from Convertino’s “event logs”, “log metrics” and “metric queries” to the recited “handlers” and “plurality of files”, which appears to be the basis of confusion regarding the mapping of limitations in claim 1.
In response, Convertino’s log metrics teach the claimed “handlers, and event logs teach the claimed “plurality of files.”
Applicant argues that Convertino’s metric queries do not teach the claimed handlers because metric queries of Convertino do not access event logs, but access the log metrics, and do not analyze certain files in a collection of files, as log metrics are not files, but are queries of the event logs used to query files (event logs). Moreover, Convertino’s metric query does not analyze a plurality of log metrics, but relates to a particular log metric.
In response, Convertino’s metric query is simply a method by which users of the log analytics system access the log metric data. Log metrics teach the claimed handlers. See details in rejection below.
Applicant also argues that Convertino does not teach that for each analyzed file, a “file identifier that identifies the respective file” nor a result or a reference to results of analysis is stored, as claimed.
 [0047: table 410 Metrics metadata contains entries for identifying information of accessed log, the values under the What column are linked to table 430 Tasks (access log of task teaches file)] and “results or a reference to results of an analysis of the respective file by the first handler” [0041: Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications; 0043: Metric parameterizations are variables populated with data values extracted from event logs by the data management module 205. Metric parameterizations maintain symbolic names and are stored in corresponding data tables or structures in the database 130].
Hence the rejection of the claims under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-13, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 recites:
“determining, by a handler manager, a first handler that was previously unknown to the handler manager exists, the first handler being one of a plurality of handlers, each handler being configured to analyze certain files in a collection of files based on a type of files, each file in the collection of files being of a particular type of a plurality of different types of files;
 initiating, by the handler manager, the first handler; 
 selecting, by the handler manager, a plurality of files of the collection of files based on each file in the plurality of files being the first type of file; 
in response to the query request, analyzing the data structure to identify the plurality of files as files that have been analyzed by the first handler.”
Claim 10 recites:
“initiating, a first handler of a plurality of handlers to analyze a plurality of files in a collection of files;
in response to the query request, analyzing the data structure to identify the plurality of files as files that have been analyzed by the first handler.”
Claim 20 recites:
“initiating, over a period of time, a plurality of handlers to analyze a plurality of files, wherein each handler of the plurality of handlers analyzes a corresponding set of files, and wherein the corresponding sets of files analyzed by some handlers differ from the corresponding sets of files analyzed by other handlers, and wherein at least some of the files are analyzed by multiple handlers;
in response to the query request, identifying, based on the data structure, the corresponding set of files analyzed by the first handler.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device comprising a processing device”, “a memory”, “a user interface”, “a display device”, “the handler manager being defined in a first codebase, that a first handler defined in a second codebase” and “via an inter-process communications mechanism” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, the above limitations in the context of these claims encompasses manually/mentally analyzing/reading a file and recording a file identifier, a human handler identifier, and details of the file as a result of the analysis/reading, or alternatively a human may manually initialize a handler software, recording the results along with a file identifier and a handler identifier, and searching the stored information in the data structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
Claims 1, 10 and 20 recite additional elements the “a computing device comprising a processing device”, “a memory”, “a user interface”, “a display device”, “the handler manager being defined in a first codebase, that a first handler defined in a second codebase” and “via an inter-process communications mechanism” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims 1, 10 and 20 recite additional elements of “obtaining, by the handler manager from the first handler, information that identifies a first type of file that the first handler is configured to analyze; iteratively providing, by the handler manager to the first handler, each file in the plurality of files for analysis; storing, in a data structure, information about each respective file of the plurality of files analyzed by the first handler, the information including: a file identifier that identifies the respective file; a handler identifier that identifies the first handler; and results or a reference to results of an analysis of the respective file by the first handler”, “receiving a query request that includes the handler identifier that identifies a first handler of the plurality of handlers”, and “in response to the query request, presenting results that identify each file in the plurality of files and at least a portion of the results of the analysis of the first handler for each file in the plurality of files” which taken individually amounts to adding insignificant extra solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 10 and 20 are directed to an abstract idea.
Claims 1, 10 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device comprising a processing device”, “a memory”, “a user interface”, “a display device”, “the handler manager being defined in a first codebase, that a first handler defined in a second codebase” and “via an inter-process communications mechanism” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
“obtaining, by the handler manager from the first handler, information that identifies a first type of file that the first handler is configured to analyze; iteratively providing, by the handler manager to the first handler, each file in the plurality of files for analysis; storing, in a data structure, information about each respective file of the plurality of files analyzed by the first handler, the information including: a file identifier that identifies the respective file; a handler identifier that identifies the first handler; and results or a reference to results of an analysis of the respective file by the first handler”, “receiving a query request that includes the handler identifier that identifies a first handler of the plurality of handlers”, and “in response to the query request, presenting results that identify each file in the plurality of files and at least a portion of the results of the analysis of the first handler for each file in the plurality of files” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and storing and retrieving information in memory as well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). The present specification also describes [0038] the query front end receives the query results, and may display the content of the result files on the display device 74. Such presentation of results amounts to nothing more than output of data using generic computing components.
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 10 and 20 are not patent eligible.

Regarding dependent claims 2-5, 7, 9, 11-13 and 15: 
Claims 2 and 11 recite elements/limitations “initiating a second handler to analyze the plurality of files, the second handler being a different handler than the first handler” which further elaborate on the analyzing. These elements also falls within the “Mental Processes” grouping of abstract ideas. These claims do not recite additional limitations which integrates the abstract idea into a practical 
Claims 2 and 11 further recite elements/limitations “storing, in the data structure, information about each respective file of the plurality of files analyzed by the second handler, the information including: a file identifier that identifies the respective file; a unique identifier that identifies the second handler; and results or a reference to results of an analysis of the respective file by the second handle” which taken individually amounts to adding insignificant extra solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The insignificant extra solution activities simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize storing and retrieving information in memory as well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).

Claims 3 and 12 recite element/limitations “wherein the first handler analyzes contents of each respective file of the plurality of files, and wherein the results of the analysis by the first handler include at least some of the contents of the respective file” which further elaborate on the analyzing. These elements also falls within the “Mental Processes” grouping of abstract ideas. These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claims 4 and 13 recite element/limitations “wherein the first handler analyzes each respective file to generate a classification result that classifies the respective file based on an attribute of the respective file, and wherein the results of the analysis by the first handler comprise the classification result” which further elaborate on the analyzing. These elements also falls within the “Mental Processes” grouping of abstract ideas. These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claim 5 recites element/limitation “generating the reference to the results of the analysis” These additional elements further elaborate on the analyzing, and also falls within the “Mental Processes” grouping of abstract ideas
Claim 5 further recites elements/limitations “receiving, from the first handler, the results of the analysis; storing the results of the analysis; and storing the reference to the results in the data structure” which further elaborate on the storing of resulting data into the data structure (index), and add insignificant extra solution activities to the judicial exception. This claim does not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception. The courts recognize storing and retrieving information in memory as well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)).

Claim 7 recites additional element/limitations “storing, in the data structure, a version identifier that identifies a version of the first handler” which further elaborate on the storing of resulting data into the data structure (index), and add insignificant extra solution activities to the judicial exception. This claim does not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.  The courts recognize storing and retrieving information in memory as well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)).

Claims 9 and 15 recite elements/limitations of “determining, based on the data structure and on the file attribute identifier, a set of files of the collection of files that has the file attribute identified by the file attribute identifier; determining, based on the data structure, a subset of the set of files that have been analyzed by the particular handler” which further elaborates on the searching the stored information in the data structure similar to limitations in claims 1 and 10 above, which corresponds to using the index to search for and retrieve data. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
receiving a second query request that includes a file attribute identifier that identifies a file attribute, and a handler identifier that identifies a particular handler of the plurality of handlers; and communicating, in response to the second query request, search results that identify output of the particular handler for each file in the subset of the set of files” which further elaborate on the receiving and sending of data, and add insignificant extra solution activities to the judicial exception. This claim does not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception. The courts recognize storing and retrieving information in memory as well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 2-5, 7, 9, 11-13 and 15 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Convertino (US Publication No. 2016/0335260 A1), in view of Triou (US Publication No. 2005/0257086 A1).
As per claim 1:
Convertino teaches a method, comprising:
determining, by a handler manager executing on a computing device comprising a processor device [0035: log analytics system hosted on a computing system that includes one or more processors], the handler manager being defined in a first codebase, that a first handler defined in a second codebase and that was previously unknown to the handler manager exists [0052: dashboard module of the log analytics system (handler manager of first code base, the modules are created by developers of the system) receives user defined metric creations (handler of second code base, the metric creations are created by the users and are not part of the modules)], 
the first handler being one of a plurality of handlers, each handler being configured to analyze certain files in a collection of files based on a type of files, each file in the collection of files being of a particular type of a plurality of different types of files [0041: data captured from event log activity are organized into log metrics (handlers); categorical or quantitative information measurements that characterize behaviors of the enterprise applications. Create a log metric (handler) and specify parameterizations that contain log event data (e.g. time period, all task, and error frequency), Examiner notes that in this example, all task (event logs of which) teaches the type of file, as it determines what type of event logs to analyze for the specific log metric; 0047: table 410 Metrics metadata contains entries for identifying information of accessed log, the values under the What column are linked to table 430 Tasks (event log of task teaches file)];
initiating, by the handler manager, the first handler; obtaining, by the handler manager from the first handler via an inter-process communications mechanism, information that identifies a first type of file that the first handler is configured to analyze [0052: the dashboard module provides updated log metric information to the data manage module (provision of information from one module to another module teaches inter-process communication mechanism); 0041: create a log metric and specify parameterizations that contain log event data (e.g. time period, all task, and error frequency), Examiner notes that in this example, all task (event logs of which) teaches the type of file, as it determines what type of event logs to analyze for the specific log metric]; 
selecting, by the handler manager, a plurality of files of the collection of files based on each file in the plurality of files being the first type of file; iteratively providing, by the handler manager to the first handler, each file in the plurality of files for analysis [0041: the log analytics system (handler ;
storing, by the handler manager in a data structure, information about each respective file of the plurality of files analyzed by the first handler [0049: when a user accesses log metrics, the information relating to the metric query is processed by the data management module 205 and stored in the database system 130; 0043: metric parameterization model stores a hierarchical data structure that defines the composition of log metrics through metric parameterization; 0047: metric query table 405, essentially maintaining a log of metric query events], the information including:
a file identifier that identifies the respective file [0047: table 410 Metrics metadata contains entries for identifying information of accessed log, the values under the What column are linked to table 430 Tasks (access log of task teaches file)];
 a handler identifier that identifies the first handler [0047: metadata values of the log metric accessed (e.g. metric name)]; and
results or a reference to results of an analysis of the respective file by the first handler [0041: Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications; 0043: Metric parameterizations are variables populated with data values extracted from event logs by the data management module 205. Metric parameterizations maintain symbolic names and are stored in corresponding data tables or structures in the database 130].
Convertino does not teach receiving, via a user interface, a query request that includes the handler identifier that identifies the first handler; in response to the query request, analyzing the data structure to identify the plurality of files as files that have been analyzed by the first handler; and in response to the query request, presenting, on a display device, results that identify each file in the plurality of files and the at least a portion of the results of the analysis of the first handler for each file in the plurality of files.
Triou teaches receiving, via a user interface, a query request that includes the handler identifier that identifies the first handler [Fig. 7, 0117: query builder tool GUI allows result analyzers to ; 
in response to the query request, analyzing the data structure to identify the plurality of files as files that have been analyzed by the first handler [0118: query from all available tables and columns; 01120: The query type function always returns the schema associated with the chosen query type]; and 
in response to the query request, presenting, on a display device, results that identify each file in the plurality of files and the at least a portion of the results of the analysis of the first handler for each file in the plurality of files [Fig. 7, 0124: a results grid].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Convertino’s log metrics processing and logging of metric query events, with the test results querying of Triou, which includes a query builder to allow specifying any of the available columns as a property of the query, to find information that a user specifically seeks [Triou: 0117], specifically Convertino would be able to use Triou’s query method to search the database system 130 for task related event logs associated with a specific log metric.
Claim 2:
Convertino in view of Triou teaches the method of claim 1 further comprising: initiating a second handler to analyze the plurality of files, the second handler being a different handler than the first handler [Convertino: Fig. 4a-b the Metrics metadata table shows that different log metrics may analyze the same “What” tasks related event logs. For example metrics 1 and 2 access logs of tasks 430.1(All tasks), and metrics 3-5 access logs of task 430.2 (Data Synchronization Service)]; and
storing, in the data structure, information about each respective file of the plurality of files analyzed by the second handler [Convertino: 0049: when a user accesses log metrics, the information relating to the metric query is processed by the data management module 205 and stored in the database system 130; 0043: metric parameterization model stores a hierarchical data structure that defines the composition of log metrics through metric parameterization; 0047: metric query table 405, essentially maintaining a log of metric query events], the information including: 
a file identifier that identifies the respective file [Convertino: 0047: table 410 Metrics metadata contains entries for identifying information of accessed log, the values under the What column are linked to table 430 Tasks (access log of task teaches file)];
a unique identifier that identifies the second handler [Convertino: 0047: metadata values of the log metric accessed (e.g. metric name)]; and 
results or a reference to results of an analysis of the respective file by the second handler [Convertino: 0041: Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications; 0043: Metric parameterizations are variables populated with data values extracted from event logs by the data management module 205. Metric parameterizations maintain symbolic names and are stored in corresponding data tables or structures in the database 130].

Claim 3:
Convertino in view of Triou teaches the method of claim 1 wherein the first handler analyzes contents of each respective file of the plurality of files, and wherein the results of the first handler include at least some of the contents of the respective file [0041: The log analytics system 140 extracts data from the event log of the application and aggregates the data under the log metric].

Claim 4:
Convertino in view of Triou teaches the method of claim 1 wherein the first handler analyzes each respective file to generate a classification result that classifies the respective file based on an attribute of the respective file, and wherein the results of the first handler comprise the classification result [Convertino: 0041: Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications].

Claim 5:
the method of claim 1 further comprising: receiving, from the first handler, the results; storing the results [Convertino: 0049: when a user accesses log metrics, the information relating to the metric query is processed by the data management module 205 and stored in the database system 130; 0043: metric parameterization model stores a hierarchical data structure that defines the composition of log metrics through metric parameterization; 0047: metric query table 405, essentially maintaining a log of metric query events]; generating the reference to the results; and storing the reference to the results in the data structure [Convertino: 0041: Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications; 0043: Metric parameterizations are variables populated with data values extracted from event logs by the data management module 205. Metric parameterizations maintain symbolic names and are stored in corresponding data tables or structures in the database 130].

Claim 7:
Convertino in view of Triou teaches the method of claim 1 further comprising storing, in the data structure, a version identifier that identifies a version of the first handler [Convertino: Fig. 4a: the Metrics metadata table stores for each metric a last update time].

Claim 9:
Convertino in view of Triou teaches the method of claim 1, further comprising:
receiving a second query request that includes a file attribute identifier that identifies a file attribute, and a handler identifier that identifies a particular handler of the plurality of handlers [Triou: Fig. 7, 0117: query builder tool GUI allows result analyzers to specify the properties of a query; 0120: for example, one may find all lab runs (file attribute) that contain particular tests (handler)]; 
determining, based on the data structure and on the file attribute identifier, a set of files of the collection of files that has the file attribute identified by the file attribute identifier; determining, based on the data structure, a subset of the set of files that have been analyzed by the particular handler [Triou: 0118: query from all available tables and columns; 0120: He may not want to see all the ; and 
communicating, in response to the second query request, search results that identify output of the particular handler for each file in the subset of the set of files [Triou: Fig. 7, 0124: an example results grid which will accommodate results of the query specified above in the query builder; note that claimed limitations are similar to that of claim 1, and Triou’s query feature allows for more than one use].

Claim 10:
Convertino teaches a computing device, comprising: a memory; and a processor device coupled to the memory [0035: The log analytics system 140 is hosted on a computing system that includes one or more processors, memory] to: 
initiate a first handler of a plurality of different handlers to analyze a plurality of files in a collection of files [0052: the dashboard module provides updated log metric information to the data manage module; 0041: create a log metric (handler) and specify parameterizations that contain log event data (e.g. time period, all task, and error frequency), Examiner notes that in this example, all task (event logs of which) teaches the type of file, as it determines what type of event logs to analyze for the specific log metric]; 
store, in a data structure, information about each respective file of the plurality of files analyzed by the first handler [0049: when a user accesses log metrics, the information relating to the metric query is processed by the data management module 205 and stored in the database system 130; 0043: metric parameterization model stores a hierarchical data structure that defines the composition of log metrics through metric parameterization; 0047: metric query table 405, essentially maintaining a log of metric query events], the information including: 
a file identifier that identifies the respective file [0047: table 410 Metrics metadata contains entries for identifying information of accessed log, the values under the What column are linked to table 430 Tasks (access log of task teaches file)]; 
a handler identifier that identifies the first handler [0047: metadata values of the log metric accessed (e.g. metric name)]; and
 results or a reference to results of an analysis of the respective file by the first handler [0041: Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications; 0043: Metric parameterizations are variables populated with data values extracted from event logs by the data management module 205. Metric parameterizations maintain symbolic names and are stored in corresponding data tables or structures in the database 130].
Convertino does not teach receive, via a user interface, a query request that includes the handler identifier that identifies the first handler of the plurality of handlers; in response to the query request, analyze the data structure to identify the plurality of files as files that have been analyzed by the first handler; and in response to the query request, present, on a display device, results that identify each file in the plurality of files and at least a portion of the results of the analysis of the first handler for each file in the plurality of files.
Triou teaches receiving, via a user interface, a query request that includes the handler identifier that identifies the first handler [Fig. 7, 0117: query builder tool GUI allows result analyzers to specify the properties of a query; 0120: for example, one may find all lab runs that contain particular tests (handler)]; 
in response to the query request, analyzing the data structure to identify the plurality of files as files that have been analyzed by the first handler [0118: query from all available tables and columns; 01120: The query type function always returns the schema associated with the chosen query type]; and 
in response to the query request, presenting, on a display device, results that identify each file in the plurality of files and the at least a portion of the results of the analysis of the first handler for each file in the plurality of files [Fig. 7, 0124: a results grid].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Convertino’s log metrics processing and logging of metric query events, with the test results querying of Triou, which includes a query builder to allow specifying any of the available columns as a property of the query, to find information that a user specifically seeks [Triou: 0117], specifically Convertino would be able to use Triou’s query method to search the database system 130 for task related event logs associated with a specific log metric.
Claims 11-13 and 15:
Claims 11-13 and 15 recite similar limitation as claims 2-5 and 7, and are rejected the same.
Claim 20:
Convertino teaches a method, comprising:
initiating, by a computing device comprising a processing device [0035: The log analytics system 140 is hosted on a computing system that includes one or more processors], over a period of time [Fig. 4a: analytics logs table shows multiple analytics using log metrics over a period of time], a plurality of handlers to analyze a plurality of files [0041: data captured from event log activity are organized into log metrics (handlers); Fig. 4a: analytics logs table shows multiple log metrics were used], wherein each handler of the plurality of handlers analyzes a corresponding set of files, and wherein the corresponding sets of files analyzed by some handlers differ from the corresponding sets of files analyzed by other handlers, and wherein at least some of the files are analyzed by multiple handlers [Fig. 4b: metrics metadata table shows that each log metric handles event logs from specific tasks (what), some log metrics handle different tasks and some handle same tasks];
storing, for each analysis of a respective file by each handler, in a data structure, information [0049: when a user accesses log metrics, the information relating to the metric query is processed by the data management module 205 and stored in the database system 130; 0047: metric query table 405, essentially maintaining a log of metric query events] including:
a file identifier that identifies the respective file [0047: table 410 Metrics metadata contains entries for identifying information of accessed log, the values under the What column are linked to table 430 Tasks];
a handler identifier that identifies the handler that analyzed the respective file [0047: metadata values of the log metric accessed (e.g. metric name)]; and 
results or a reference to results of the analysis of the respective file by the handler [0041: . Data captured from the event log activity are organized into log metrics; categorical or quantitative informational measurements that characterize behaviors of the enterprise applications].
Convertino does not teach receiving, via a user interface, a query request that includes the handler identifier that identifies a first handler of the plurality of handlers; in response to the query request, 
Triou teaches receiving, via a user interface, a query request that includes the handler identifier that identifies a first handler of the plurality of handlers [Fig. 7, 0117: query builder tool GUI allows result analyzers to specify the properties of a query; 0120: for example, one may find all lab runs that contain particular tests (handler)]; 
in response to the query request, identifying, based on the data structure, the corresponding set of files analyzed by the first handler [0118: query from all available tables and columns; 01120: The query type function always returns the schema associated with the chosen query type]; and 
in response to the query request, presenting, on a display device, results that identify each file in the corresponding set of files analyzed by the first handler and at least a portion of the results of the analysis for each file in the corresponding set of files analyzed by the first handler [Fig. 7, 0124: a results grid].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Convertino’s log metrics processing and logging of metric query events, with the test results querying of Triou, which includes a query builder to allow specifying any of the available columns as a property of the query, to find information that a user specifically seeks [Triou: 0117], specifically Convertino would be able to use Triou’s query method to search the database system 130 for task related event logs associated with a specific log metric.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/             Supervisory Patent Examiner, Art Unit 2169